DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figs. 1-5 in the reply filed on 10/7/2021 is acknowledged.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, for the purposes of examination, the term “approximately” will be interpreted as within a factor of two of the claimed range.
Regarding claims 30-32, the limitation “the region of blood flow proximate to the blood inlet” renders the claims indefinite because it lacks antecedent basis. Antecedent basis for this limitation is provided in claim 29, therefore claim 30-32 will be interpreted as depending from claim 29. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-30 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wampler et al. (U.S. Patent Application Publication No. 2016/0144087,) hereinafter referred to as Wampler.
Regarding claims 19 and 37, Wampler teaches a cardiac pump (Abstract, element nos. 60, 120, 180, 230, 290, 350 are the disclosed pump embodiments) comprising: 
a cardiac pump housing (in element 230 embodiment, Figs. 16-17, housing is element 240) having a blood inlet (leakage inlet does not have an element number, particularly visible in Fig. 17 leading to leakage flow labeled element 236, see annotated Fig. 17 below) that is offset from a longitudinal axis of the cardiac pump housing (see also annotated Fig. 17 below, the inlet is offset from the identified longitudinal axis), the blood inlet being configured to flow blood radially (radial flow direction labeled on annotated Fig. 17 below, see also ¶[0141]) across a contact bearing interface (element 
[AltContent: textbox (radial flow)][AltContent: rect][AltContent: textbox (inlet)][AltContent: arrow][AltContent: textbox (longitudinal axis)][AltContent: connector]
    PNG
    media_image1.png
    449
    626
    media_image1.png
    Greyscale

Regarding claim 20, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches the cardiac pump housing is configured to extend at least partially through a wall of a heart (¶[0176], Figs. 23A-F depict an installation process).
Regarding claim 21, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet is positioned within the heart when the cardiac pump is implanted at least partially in the heart (this is considered to be directed to the intended use of the device and is given limited patentable weight, and the device of Wampler is capable of this use as specifically the inflow cannula or inflow of pump are inside the heart in ¶[0174] and Figs. 23A-F).
Regarding claim 22, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet comprises one or more openings having a center of area that is offset from the longitudinal axis of the cardiac 
Regarding claim 23, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet has a rotational symmetry of order 1 about the longitudinal axis of the cardiac pump housing (see annotated Fig. 17 above, the inlet is offset from the labeled longitudinal axis and corresponds to a rotational symmetry order of 1 with respect to the labeled longitudinal axis).
Regarding claim 24, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet is non-axisymmetric (see annotated Fig. 17 above, the inlet is offset from the labeled longitudinal axis and corresponds to a rotational symmetry order of 1 with respect to the labeled longitudinal axis).
Regarding claim 25, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches the cardiac pump comprising at least one bearing assembly configured to rotatably support a cardiac pump rotor within the cardiac pump housing (jeweled bearing interface 288 pivotally engages the cardiac pump rotor, see Figs. 16-17), wherein the blood inlet is configured to divert radially the flow of blood across the at least one bearing assembly (¶[0141] configured to wash the moving surfaces of bearing interface 288 and the radial flow direction is labeled on annotated Fig. 17 above).
Regarding claim 26, Wampler teaches a cardiac pump according to claim 25.
Wampler further teaches wherein the at least one bearing assembly comprises a contact bearing having a first contact bearing portion configured to engage a second 
Regarding claim 27, Wampler teaches a cardiac pump according to claim 26.
Wampler further teaches wherein the cardiac pump housing defines a blood flow path between the blood inlet and a blood outlet of the cardiac pump housing (Fig. 16, flow arrows are visible).
Regarding claim 28, Wampler teaches a cardiac pump according to claim 27.
Wampler further teaches wherein the blood inlet provides an opening into the blood flow path, the opening being disposed axially upstream of the contact bearing interface of the at least one bearing assembly (Figs. 16-17, blood flow path is denoted by flow direction arrows, and inlet is noted in annotated Fig. 17, above and is upstream of bearing interface element 288).
Regarding claim 29, Wampler teaches a cardiac pump according to claim 27.
Wampler further teaches wherein the blood flow path comprises a region of blood flow proximate to the blood inlet (in annotated portion of Fig. 17 below, this would correspond to the area of blood flow labeled “proximate region”, it is noted that interpretation for this feature is informed by Applicant’s Fig. 5 as elected), wherein the cross sectional area of the flow through the blood inlet is a function of the cross sectional area of the region of blood flow proximate to the blood inlet (this corresponds 
[AltContent: textbox (inlet)][AltContent: textbox (proximate region)][AltContent: connector]
    PNG
    media_image2.png
    652
    617
    media_image2.png
    Greyscale

Regarding claim 30, Wampler teaches a cardiac pump according to claim 29
Wampler further teaches wherein the ratio of the cross sectional area of the region of blood flow proximate to the blood inlet to the cross sectional area of the flow through the blood inlet is in the range of approximately 1:0.2 to 1:1 (this corresponds to a range of 5x to equal size, these areas as labeled in annotated Fig. 17 referred to in the rejection of claim 29 are “approximately” within said range).
Regarding claim 31, Wampler teaches a cardiac pump according to claim 29.
Wampler further teaches wherein the cross sectional area of the region of blood flow proximate to the blood inlet is larger than the cross sectional area of the flow through the blood inlet (see annotated Fig. 17 as referred to in the rejection of claim 29 above).
Regarding claim 32, Wampler teaches a cardiac pump according to claim 29.

Regarding claim 33, Wampler teaches a cardiac pump according to claim 19.
Wampler further teaches wherein the blood inlet forms a nozzle that leads into the cardiac pump housing (see annotated Fig. 17 for the inlet, blood flow is led into housing, flow direction indicated by arrows in Fig. 16 and element 236 is the leakage flow path specifically).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2015/0209498 to Franano et al. teaches a rotary blood pump comprising an inlet directed at a plain/journal bearing interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792